Exhibit 10.7

SEVERANCE AND NONSOLICITATION AGREEMENT

THIS AGREEMENT is made and entered into on this      day of             , 2002,
by and between WCI COMMUNITIES, INC. (“WCI”), a Delaware corporation, and
                                         (the “Executive”).

RECITALS:

 

  A. Executive is a senior executive of WCI, and is an employee of WCI and/or
one or more of it subsidiaries.

 

  B. Executive is not now a party to any employment agreement between him and
the WCI or any of its subsidiaries.

 

  C. WCI is involved in an initial public offering (“IPO”) which may result in
WCI becoming a public company.

 

  D. Irrespective of whether or not the IPO is completed, there may be other
financings or transactions in the future which could result in a change in
control of WCI.

 

  E. WCI would like to provide some assurance to Executive that if there is a
change in control of WCI and within twelve months after such change in control,
Executive’s employment is terminated, Executive will receive certain severance
payments, provided Executive does not solicit any employees of WCI or its
subsidiaries.

 

  F. WCI and Executive have agreed that upon such termination, Executive will
have an option to receive significant additional payments as compensation for
his agreement not to compete with WCI and its subsidiaries, and not to work at
all for any entity which has any activities which compete with WCI or any of its
subsidiaries, which option and the agreement to not compete shall be solely at
Executive’s election.

NOW, THEREFORE, IN CONSIDERATION of the recitals and the mutual agreements
herein set forth, the parties agree as follows:

1. Definitions. The following terms, which are used in this Agreement, are
defined as follows:

a. “Base Salary” means the amount of Executive’s base salary (without inclusion
of any bonus) in effect immediately prior to a Change in Control.

b. “Cause” means: (i) any act of willful misconduct or dishonesty by Executive
in the performance of his duties; (ii) any willful and persistent failure by
Executive to attend to his duties; or (iii) any action by Executive which would
constitute a violation of the provisions of this Agreement under the headings
“Nonsolicitation” and



--------------------------------------------------------------------------------

“Confidentiality and Nondisclosure” if such actions occurred during the
Nonsolicitation Restricted Period; or (iv) any action by Executive which would
constitute a violation of the provisions of the Noncompete Addendum if such
actions occurred during the Noncompete Restricted Period and Executive had
elected to execute the Noncompete Addendum; or (v) Executive’s conviction of (or
pleading guilty or nolo contendere to) any felony, or of a criminal offense
resulting in imprisonment, or of any misdemeanor involving theft, embezzlement,
dishonesty or moral turpitude.

c. “Change in Control” means:

(i) When any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act, (excluding any person (or “group” as defined in Section 13(d) of the
Exchange Act) holding securities representing 50% or more of the combined voting
power of WCI’s outstanding securities as of the Effective Date (as such term is
defined in the 1998 Stock Purchase and Option Plan for Key Employees of WCI
Communities, Inc., as amended), excluding WCI, any Subsidiary and any employee
benefit plan sponsored or maintained by WCI or any Subsidiary (including any
trustee of such plan acting as trustee)), who directly or indirectly, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of WCI representing 50% or more of the combined voting power of WCI’s
then outstanding securities (unless the event causing the 50% threshold to be
crossed is an acquisition of securities directly from WCI); or

(ii) the shareholders of WCI shall approve any merger or other business
combination of WCI, sale of 50% or more of WCI’s assets, liquidation or
dissolution of WCI or combination of the foregoing transactions and a closing of
the transaction shall have occurred (the “Transactions”) other than a
Transaction immediately following which the shareholders of WCI and any trustee
or fiduciary of any WCI employee benefit plan immediately prior to the
Transaction who collectively owned at least 50% of the voting power, directly or
indirectly of WCI immediately prior to the Transaction own, immediately after
the Transaction, at least 50% of the voting power, directly or indirectly, of
(A) the surviving entity in any such merger or other business combination;
(B) the purchaser of or successor to WCI’s assets; (C) both the surviving entity
and the purchaser in the event of any combination of Transactions; or (D) the
parent company owning 100% of such surviving entity, purchaser or both the
surviving entity and the purchaser, as the case may be; or

(iii) within any twelve month period, the persons who were directors of WCI
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the board of directors of WCI or of any successor to WCI. For this purpose,
any director who was not a director at the beginning of such period shall be
deemed to be an Incumbent Director if such director was elected to the board of
directors of WCI by, or on the recommendation of or with the approval of, at

 

2



--------------------------------------------------------------------------------

least two-thirds of the directors who then qualified as Incumbent Directors (so
long as such director was not nominated by a person who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control).

d. “Company” means WCI and each of its Subsidiaries.

e. “Good Reason” means, following a Change in Control: (i) any material
reduction in Executive’s salary below the level of Base Salary or (ii) any
material adverse change in Executive’s duties, title or responsibilities;
provided, however, that Good Reason shall not be deemed to have occurred unless
Executive gives WCI thirty (30) days written notice, and within such thirty
(30) day period, the Company does not restore Executive’s Base Salary or restore
Executive to the prior position, in which event Good Reason shall be deemed to
have occurred at the time of the giving of such written notice.

f. “Noncompete Addendum” means the Noncompete Addendum, as so titled, attached
to this Agreement.

g. “Noncompete Compensation” means cash payments equal to twelve (12) months of
Base Salary.

h. “Noncompete Restricted Period” means a period of nine (9) months which begins
on the date of Termination and ends nine (9) months after the date of
Termination.

i. “Nonsolicitation Restricted Period” means a period of twelve (12) months
which begins on the date of Termination and ends twelve (12) months after the
date of Termination.

j. “Severance” means cash payments equal to six (6) months of Base Salary,
payable monthly.

k. “Subsidiary” means each entity (including, without limitation, every
corporation, partnership, limited partnership, limited liability company, trust
and joint venture) in which WCI owns, or has the right to acquire, directly or
indirectly, a controlling interest.

l. “Termination” means the termination of Executive’s employment with the
Company by the Company, other than for Cause, or the termination of such
employment by Executive for Good Reason, in either case at any time within the
twelve (12) months following a Change of Control.

m. “WCI” means WCI Communities, Inc., and any successor in connection with any
restructuring of WCI Communities, Inc. which does not result in a Change in
Control.

 

3



--------------------------------------------------------------------------------

2. Severance

a. Basis for Payment. If, within twelve (12) months following a Change in
Control, Executive’s employment is terminated by Company, other than for Cause,
or if within such twelve (12) month period, Executive terminates his employment
with the Company for Good Reason, Executive will be entitled to receive
Severance.

b. Payment of Severance. Severance will be paid by WCI in six (6) equal monthly
installments, beginning with the month after the month in which Termination
occurred. Severance shall terminate if, during the Nonsolicitation Restricted
Period, Executive violates any of the provisions of this Agreement under the
headings “Nonsolicitation” and “Confidentiality and Nondisclosure”. Severance
shall also terminate if Executive exercises his option to receive Noncompete
Compensation under Section 3, and thereafter he violates any provision of the
Noncompete Addendum. Termination of WCI’s obligations to pay Severance under
this Section 2.b shall not release Executive from his obligations under this
Agreement (including the Noncompete Addendum, if executed).

3. Noncompete Compensation.

a. Executive’s Option to Obtain Noncompete Compensation. In the event of a
Termination within twelve (12) months following a Change in Control, Executive
shall have an option to obtain Noncompete Compensation. Such option shall be
exercised by Executive, if at all, within fourteen (14) days of Termination, by
the execution by Executive of the Noncompete Addendum and the delivery by him to
the Company of such executed copy of the Noncompete Addendum within such
fourteen (14) day period. Noncompete Compensation shall be in addition to
Severance. If Executive fails to execute and deliver the Noncompete Addendum
within fourteen (14) days of Termination, then Executive’s option to obtain
Noncompete Compensation shall be void and of no force and effect.

b. Effectiveness of Noncompete Addendum. The Noncompete Addendum attached hereto
shall have no force or effect unless a copy thereof is executed by Executive and
delivered to WCI within the time period provided in Section 3.a. Upon execution
by Executive of a copy of the Noncompete Addendum and delivery thereof to WCI
within the time period provided, the Noncompete Addendum shall become a part of
this Agreement, and the Agreement and the Noncompete Addendum shall be
considered as one and the same document.

c. Payment of Noncompete Compensation. Noncompete Compensation will be paid by
WCI in twelve (12) equal monthly installments, beginning in the month after the
month in which the last monthly payment of Severance has been made. All payments
of Noncompete Compensation shall terminate if, during the Noncompete Restricted
Period, Executive violates any of the provisions of this Agreement under the
headings “Nonsolicitation” and “Confidentiality and Nondisclosure”, or if
Executive violates any of the provisions of the Noncompete Addendum. Termination
of WCI’s obligations to pay Noncompete Compensation under this Section 3.b shall
not release Executive from his obligations under this Agreement (including the
Noncompete Addendum).

 

4



--------------------------------------------------------------------------------

4. Effect of Death or Disability.

a. During Employment. All of the obligations of WCI hereunder, including the
obligation of WCI to pay Severance and Noncompete Compensation, will terminate
upon a termination of employment as a result of death or disability.

b. During Nonsolicitation Restricted Period and Noncompete Restricted Period. In
the event of the death or disability of Executive during the Nonsolicitation
Restricted Period, Severance shall terminate as of the date of death, and
Executive or his personal representative shall be entitled to receive any
payments of Severance accrued (on a per diem basis) but unpaid as of the date of
death. If Executive exercised his option to receive Noncompete Compensation,
then Executive or his personal representative shall be entitled to continue to
receive a pro rata portion of Noncompete Compensation, based on the percentage
of the Noncompete Restricted Period which had elapsed between the date of
Termination and the date of death. Such amounts shall continue to be paid on a
monthly basis.

5. Nonsolicitation. During the Nonsolicitation Restricted Period (and
irrespective of whether Executive executes the Noncompete Addendum), Executive
shall not solicit any person who was an employee of or consultant to the Company
at any time within three (3) months prior to Termination to accept employment
with Executive, with Executive’s new employer, or with any other person or
entity, or encourage any person to terminate his employment or consultant
relationship with the Company, or assist any person or entity, including
Executive’s new employer, in identifying employees of or consultants to the
Company to solicit for employment or consulting relationships, or in any way
assist any person or entity, including Executive’s new employer, in solicitation
of any employee of or consultant to the Company, nor except with the prior
written consent of WCI, shall Executive hire, or cause or permit any entity
controlled directly or indirectly by Executive to hire, any person as an
employee or consultant who was, at any time within three (3) months prior to
Termination, an employee of the Company.

6. Confidentiality and Nondisclosure. Executive agrees that he shall not use or
disclose to third parties any confidential information of the Company. All
files, records, documents, data and similar items relating to the Company, as
well as all copies thereof, whether prepared by Executive or otherwise coming
into his possession, shall remain the exclusive property of the Company and
shall immediately be returned to the Company upon termination of Executive’s
employment. Executive’s obligations under this section shall continue while he
is an employee of the Company, and after termination of the employment so long
as the Company derives value from such confidential information remaining
confidential.

7. Release. As a condition to the payment of Severance and as a condition to the
payment of Noncompete Compensation, Executive will execute a complete release in
the form of Exhibit A.

8. Restrictions Reasonable. Executive acknowledges that the restrictions under
the sections headed “Nonsolicitation” and “Confidentiality and Nondisclosure”
are reasonable and necessary to protect the legitimate interests of WCI and do
not cause Executive undue hardship.

 

5



--------------------------------------------------------------------------------

9. Equitable Relief. Executive hereby acknowledges and agrees that the Company
and its goodwill would be irreparably injured by, and that damages at law are an
insufficient remedy for, a breach or violation of the provisions of this
Agreement, and agrees that the Company, in addition to other remedies available
to it for such breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Executive from any
actual breach of the provisions hereof, and that WCI’s rights to such equitable
relief shall be cumulative and in addition to any other rights or remedies to
which WCI may be entitled.

10. Fiduciary Obligations of Executive; Other Rights of the Company. The
provisions of this Agreement, including the Noncompete Addendum, if applicable,
are not intended to limit the fiduciary and other obligations of the Executive,
if any, to the Company under applicable law, and in no event shall this
Agreement, including the Noncompete Addendum, be interpreted to release or limit
any of Executive’s obligations to the Company provided by law.

11. Notices. Any notice, request, instruction, or other document to be given
hereunder shall be in writing and shall be deemed to have been given: (a) on the
day of receipt, if sent by overnight courier; (b) upon receipt, if given in
person; (c) five days after being deposited in the mail, certified or registered
mail, postage prepaid, and in any case addressed as follows:

If to WCI:

Senior Vice President

Human Resources Department

24301 Walden Center Dr.

Bonita Springs, FL 34134

 

  If to the Executive:

                                      

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

12. Choice of Law; Venue. This Agreement is made and entered into in the State
of Florida. All of the terms and provisions of this Agreement are governed by,
and shall be interpreted in accordance with, the laws of the State of Florida.
Each of the parties irrevocably consents to exclusive jurisdiction and venue in
the Florida state courts located in Naples. Florida, and in the Federal district
court which includes Naples, Florida.

13. Legal Fees and Expenses. The prevailing party in any litigation to enforce
the terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys’ fees.

 

6



--------------------------------------------------------------------------------

14. Exclusive Agreement Regarding Severance. The provisions regarding severance
in this Agreement are in lieu of any other severance policy of the Company which
might otherwise be applicable to Executive.

15. Agreement Not Dependent on IPO. This Agreement is effective between
Executive and the Company upon execution by both parties, and shall continue in
effect whether or not the Company completes the IPO.

16. At-Will Employment. Executive understands and acknowledges that his
employment with the Company is for an unspecified duration and constitutes
“at-will” employment, unless he and the Company enter into a written employment
agreement signed by the Chief Executive Officer of WCI. Executive acknowledges
that, unless such an employment agreement is entered into, his employment
relationship with the Company may be terminated at any time, with or without
Cause at the option either of the Company or Executive, with or without notice.

17. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and to their successors, assigns and
personal representatives.

18. Headings; References. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof. All section references are to sections of this
Agreement, unless otherwise specified. The terms “hereof” or “herein” or similar
terms as used in this Agreement refer to this Agreement as a whole and not to
any particular provision or part thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

EXECUTIVE   WCI COMMUNITIES, INC.

 

  By:  

 

  Its:  

 

 

7



--------------------------------------------------------------------------------

NONCOMPETE ADDENDUM

This document is an addendum to that certain Severance and Nonsolicitation
Agreement (the “Agreement”), dated as of             , 2002, by and between WCI
Communities, Inc., defined in the Agreement as “WCI”, and the undersigned,
defined in the Agreement as the “Executive”.

RECITALS

 

  A. This Noncompete Addendum is an attachment to the Agreement, and is for the
purpose of permitting Executive to obtain compensation for agreeing not to
compete with the Company in the event that Executive’s employment with the
Company is terminated by the Company without cause or is terminated by the
Executive with good reason within twelve months of a change in control of WCI.

 

  B. Executive has the option to execute this Noncompete Addendum, and is not
required to do so.

 

  C. If Executive had not elected to execute this Noncompete Addendum, then as
of the date of the Agreement, Executive would not be bound by any agreement
between him and the Company which would have prohibited or restricted him from
competing with the Company.

NOW, THEREFORE, Executive agrees as follows:

1. Definitions.

a. “Prohibited Activity” means any activity, including, without limitation,
acting as a developer or builder, which is competitive in any market with any
activity or business conducted by the Company at the time of Termination, or
which involves preparing to act as a developer or builder in a market in
competition with the Company. For purposes of this definition, the Company will
be considered to be engaged in a market or activity if: (i) the Company is, in
fact, engaged in such activity or business within any market; or (ii) the
Company is a party to any agreement which provides for the performance of
obligations or the creation of rights which, if fully performed, would result in
the Company being engaged in such activity or business in such market; or
(iii) the Company reasonably intends to engage in such activity or business in
such market and has taken steps in furtherance of that intention, as evidenced
by the Company’s written records, which may, but need not, include such things
as the preparation of analyses, surveys, environmental studies, architectural
and engineering work, renderings, marketing and other studies, budgets,
pro-formas, and timetables and negotiation with third parties. For purposes of
determining whether a builder or developer is preparing to act in a market in
competition with the Company, such preparation shall be evidenced by any of the
actions activities or evidence which are specified as demonstrating the
Company’s involvement or intent under clauses (ii) and (iii) of this
Section 1(a). A market, for purposes of this



--------------------------------------------------------------------------------

definition, is any area in which a customer would reasonably consider products
or services available or to be available from the Company and any other party as
alternative choices. Advertising in a market, without any other activity in that
market, shall not be considered competing in that market. A single market may
include a number of geographic locations which are not contiguous or in the same
county or state.

b. “Prohibited Party” means any person or entity which is, at any time during
the Noncompete Restricted Period, involved, directly or indirectly, in any
Prohibited Activity, or which has a majority ownership interest in, or the right
to acquire a majority ownership interest in, or controls, directly or
indirectly, as a matter of legal right or in practical effect, any person or
entity which is engaged in any Prohibited Activity.

c. Other terms used herein are defined in the Agreement.

2. Effectiveness of Addendum. This Noncompete Addendum shall have no force or
effect unless a copy hereof is executed by Executive and delivered to WCI within
the time period provided in the Agreement. Upon execution by Executive of a copy
of this Noncompete Addendum and delivery hereof to WCI within the time period
provide in the Agreement, this Noncompete Addendum shall become a part of the
Agreement, and the Agreement and this Noncompete Addendum shall be considered as
one and the same document.

3. Noncompete. Executive agrees that during the Noncompete Restricted Period:
(a) he shall not engage in any Prohibited Activity; (b) he shall not become an
employee, agent or representative of, independent contractor to, consultant to,
shareholder, officer, director, member, partner, joint venturer or other equity
owner of or lender to, any Prohibited Party; and (c) if he is an employee, agent
or representative of, independent contractor to, consultant to, shareholder,
officer, director, member, partner, joint venturer or other equity owner of or
lender to, any entity or person who was not a Prohibited Party at the time
Executive established such relationship, but subsequently becomes a Prohibited
Party, Executive shall, within ten (10) days of the date that such entity or
person becomes a Prohibited Party, terminate his position and relationship with
the Prohibited Party; provided, however, that this provision shall not prohibit
Executive from owning stock or other equity securities, solely as an investment,
in any publicly traded entity, provided such ownership does not exceed two
percent (2%) of the outstanding securities of such entity. The provisions of
this Section 3 are intended to be an absolute bar to employment and other
activities with any party who has operations or activities which constitute
Prohibited Activities, and do not permit Executive to be involved with any such
Prohibited Party in any capacity or in any geographical area, even if
Executive’s functions and activities were isolated and wholly concentrated in a
market in which the Prohibited Party does not compete with the Company. By way
of example and not limitation, Pulte Holmes, Inc. (“Pulte”) is a Prohibited
Party, because it competes with the Company in the Company’s markets, and
consequently, Executive could not work for Pulte or any of its subsidiaries or
affiliates, even if his work was limited solely to a market (such as Arizona, as
of the date of the Agreement) in which Pulte did not compete with the Company.
By way of further example, if Executive became an employee of a builder or
developer who was in a market not in competition with the Company (such as
Arizona, as of the date of the Agreement), and such developer entered the
Company’s market in competition with the Company, or began preparation to enter
such market, Executive would be required under this Noncompete Addendum to
terminate his employment relationship with such developer within ten days of the
earlier of the date that such developer entered the market or began preparation
enter such market.

 

2



--------------------------------------------------------------------------------

4. Acknowledgement of Restrictions. By execution of this Noncompete Addendum,
Executive acknowledges that the restrictions imposed on him are substantial, and
may effectively prohibit him from working, during the Noncompete Restricted
Period, in the field of his experience and expertise. Executive has carefully
considered the consequences of the execution of this Noncompete Addendum, has
determined that WCI’s agreement to pay Noncompete Compensation (which is equal
to the entire amount of Executive’s Base Salary which Executive would have
received for full time employment with the Company during the Noncompete
Restricted Period) is adequate compensation for such agreement and restrictions,
and that such restrictions will not adversely affect Executive’s opportunities
in the future.

5. Severability. It is mutually agreed and understood by the parties that should
any of the agreements and covenants contained herein be determined by any court
of competent jurisdiction to be invalid by virtue of being vague, overly broad,
unreasonable as to time, territory or otherwise, then WCI shall have the
following options:

a. The Agreement (including this Noncompete Addendum) shall be amended
retroactive to the date of its execution to include the terms and conditions
which such court deems to be reasonable and in conformity with the original
intent of the parties and the parties hereto consent that under such
circumstances, such court shall have the power and authority to determine what
is reasonable and in conformity with the original intent of the parties to the
extent that such covenants and agreements are enforceable; or

b. WCI may terminate the Agreement on a retroactive basis and Executive shall
repay to WCI all of the amounts paid as Severance and Noncompete Compensation,
if any, and neither party shall have any obligation to the other hereunder.
WCI’s rights under this Section 5.b may be exercised either before or after a
determination by a court under Section 5.a.

In no event shall a determination by a court with respect to an agreement which
is similar to or identical to this Agreement but is between the Company and
someone other than Executive be a basis for WCI’s termination of this Agreement;
such right shall only apply if a court makes such determination with respect to
this Agreement.

 

Dated: April     , 2002 WCI COMMUNITIES, INC. By:  

 

Its:  

 

EXECUTIVE:

 

 

3



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

This General Release is given on this      day of             , 2    , by
                                         (“Executive”) to WCI Communities, Inc.,
a Delaware Corporation (“WCI”) and to each entity (including, without
limitation, every corporation, partnership, limited partnership, limited
liability company, trust and joint venture) in which WCI owns, or has the right
to acquire, directly or indirectly, a controlling interest (WCI and all of such
other entities are collectively and individually referred to as the “Company”).

WITNESSETH:

WHEREAS, Executive and WCI are parties to a Severance and Nonsolicitation
Agreement, dated as of             , 2002 (the Agreement”), under which WCI is
obligated to pay severance payments upon the occurrence of certain events, and
under which Executive has an option to obtain additional payments for
Executive’s agreement not to compete with the Company; and

WHEREAS, those events have occurred, and as a consequence, Executive is entitled
to receive the severance payments, and may also be entitled to noncompete
payments; and

WHEREAS, it is a condition of the payment of severance that Executive release
the Company from any obligation or liability to him.

NOW, THEREFORE, IN CONSIDERATION of WCI’s agreement to pay severance to
Executive under the provisions of the Agreement:

1. General Release.

a. Executive hereby agrees not to sue or file any action, claim or lawsuit
against the Company, pursue, seek to recover or recover any alleged damages,
seek to obtain or obtain any other form of relief or remedy with respect to, and
to take any action to cause the dismissal or withdrawal of, any lawsuit, action,
claim or charge against the Company.

b. Executive hereby waives all claims and releases and forever discharges, the
Company, and each of its officers, directors, stockholders and employees, from
any and all claims, demands, actions, causes of action or liabilities for
compensatory damages or any other relief or remedy, and from and against any and
all obligations of any kind or nature whatsoever, whether known or unknown,
fixed or contingent, liquidated or unliquidated, and whether arising from tort,
statute, or contract, including, but not limited to:

(i) any claims arising under or pursuant to Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, as
amended, the Americans With Disabilities Act, the Rehabilitation Act, the Family
and Medical Leave Act, the Occupational Safety & Health Act, the Executive
Retirement Income Security Act of 1974, as amended, the Age

 

4



--------------------------------------------------------------------------------

Discrimination in Employment Act, Executive Orders 11246 and 11375, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, any
other state, federal, city, county or local statute, rule, regulation, ordinance
or order, any claim for future consideration for employment with the Company;
and

(ii) any claims for attorneys’ fees and costs and any employment rights or
entitlement law; and

(iii) any claims for wrongful discharge, intentional infliction of emotional
distress, defamation, libel or slander, payment of wages, outrageous behavior,
breach of contract or any duty allegedly owed to Executive, and any other theory
of recovery.

It is the intention of the parties to make this release as broad and as general
as the law permits. Notwithstanding the foregoing, Executive does not release
WCI from any obligation to Executive under the Agreement, or from any rights
Executive may have solely in Executive’s capacity as a holder of securities of
WCI.

2. Waiver of Right to Future Employment. Executive waives and has no right or
entitlement to future employment with the Company.

3. Acknowledgements of Executive.

a. Executive acknowledges that Executive has been advised to consult with an
attorney, at Executive’s own expense, prior to signing this Release.

b. Executive acknowledges that Executive has fully read this Release,
understands the contents of this Release, and agrees to its terms and conditions
of Executive’s own free will, knowingly and voluntarily, and without any duress
or coercion.

c. Executive understands that this is a final general release, and that
Executive can make no further claims against the Company having any connection
with the events contained herein. Executive also understands that this Release
precludes Executive from recovering any damages or other relief as a result of
any lawsuit, grievance, charge or claim that may be brought on Executive’s
behalf and arising out of Executive’s employment with the Company, or
Executive’s resignation or separation from employment with the Company.
Executive does not release rights that may arise after the termination of
Executive’s employment with the Company.

d. Executive acknowledges that Executive is receiving adequate consideration for
signing this Release.

e. Executive acknowledges that this Release is attached to the Agreement, that
Executive received a copy of the Agreement, with this form of release attached
on             , 2002, and that Executive has had more than twenty-one (21) days
from the date he received this Release to consider whether to accept and sign
it.

 

5



--------------------------------------------------------------------------------

4. Executive will have seven (7) days from the date Executive signs this Release
to revoke Executive’s acceptance of this Release. Executive acknowledges that
until such seven (7) days shall have elapsed, no severance shall be payable by
under the Agreement, that if Executive fails to sign this Release, the Company
shall not have any obligation to pay severance or noncompete payments to
Executive but Executive shall nevertheless remain bound by the terms of the
Severance and Nonsolicitation Agreement.

 

Dated:             , 200  

   EXECUTIVE:   

 

 

6